DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	In responding to applicant's amendment filed 12/20/2021, claims 1, 3, 7, 9 have been amended.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Claims 1-2, 5-8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Charache et al. (US 7,687,291) in view of Hu et al. (US 6,618,409).
	
4.	With respect to claim 1, Charache et al. ‘291 shows and discloses an edge-emitting laser diode (Fig 16) comprising a semiconductor substrate having a waveguide structure formed thereon for generating light at an operating wavelength (Fig 16: a semi substrate 1 having a waveguide structure for generating light at a wavelength; See also Fig 1A-8, Col 4: 40-65); a pair of cleaved facets formed on opposing faces of the waveguide structure  (Fig 1A-8, 16: a pair of cleaved facets on opposite faces on waveguide structure); a pair of irradiated passivation layers, each irradiated passivation layer of a predetermined thickness and disposed to cover an associated cleaved facet of the pair of cleaved facets (Fig 1B-8, 16: a pair of irradiated passivation layers 60/61, 62/63, 50/51, 52/53  each irradiated passivation layer of a predetermined thickness and disposed to cover an associated cleaved facet of the pair of cleaved facets; Col 2:40-42; Claims 15, 18); and a reflective coating layer formed directly over at least one conditioned, irradiated passivation layer of the irradiated passivation layers (Fig 1B-8, 16;  Col 2-3: 60-10; ; Col 1, 4, 10: 37-65, 15-18, 25-35 light, current, ion beam irradiation). The claim further requires each irradiated passivation layer exhibiting a homogeneous structure through the predetermined thickness therefore, providing a pair of conditioned, irradiated passivation layers.  Charache et al. ‘291 did not explicitly state the above.  However, Charache et al. ‘291 did shows and disclose of the equivalent passivation layer pairs with thickness, and the well-known used of light, current irradiation etc. for the facet (Fig 16: 52/62 passivation layer).  Therefore, it is within one skill in the art recognize Charache et al. ‘291 having a homogeneous passivation structure with a thickness to provide irradiated passivation layer (Fig 16: 60/61, 62/63, 50/51, 52/53 ).   
Hu et al. ‘409 of analogous art shows and discloses passivation of semiconductor laser facets with a pair of passivation layers to cover the cleaved facets, where the facets are coating by the passivation layer without an intervening oxide (TITLE; Abstract; Fig 1, 3; consequentially equivalent as a homogeneous structure per remark filed 12/20/21).   Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Charache et al. ‘291 the homogenous structure pair without intervening oxide as taught or suggested by Hu et al. ‘409, for the benefit of having homogenous passivation structure (Col 2: 5-35). 
	
With respect to claims 2, 8 Charache et al. ‘291 shows and discloses wherein the reflective coating layer is an irradiated reflective coating layer (Fig 1B-8, 16: reflective coating layer 15/60/61/62/63, is an irradiated layer; Col 1, 4, 10: 37-65, 15-18, 25-35 light, current, ion beam irradiation Col 3: 5-10 HR).
With respect to claims 5, 11 Charache et al. ‘291 shows and discloses wherein the waveguide structure comprises a ridge waveguide configuration (Fig 1B-8: waveguide structure 6 comprises a ridge waveguide configuration 102).
With respect to claims 6, 12 Charache et al. ‘291 shows and discloses wherein the waveguide structure comprises a buried heterostructure configuration (Fig 1B-8: waveguide 6 comprises a buried heterostructure configuration 1-5).
With respect to claim 7, shows and discloses a laser diode bar (Fig 1B-8, 16; Col 8: 37-45 : laser diode bar;) comprising a semiconductor substrate having a waveguide structure formed thereon (Fig 1B-8, 16: a semi substrate 1 having a waveguide structure 6), the waveguide structure extending across a width sufficient to allow for the laser diode bar structure to be thereafter diced into individual edge-emitting laser diode devices (Fig 1B-8, 16: the waveguide structure 6 extending across a width “W” sufficient to allow the laser diode bar structure diced into individual laser diode devices; Col 4, 8: 12-15, 30-60 laser bar diced into individual edge emitting lasers); a pair of cleaved facets formed on opposing faces of the laser diode bar structure (Fig 1B-8, 16: a pair of cleaved facets on opposite face of laser diode bar structure; Col 8: 35-60); a pair of irradiated passivation layers, each irradiated passivation layer of a predetermined thickness and disposed to cover an associated cleaved facet of the pair of cleaved facets  (Fig 1B-8, 16: passivation layers 52/62 of a predetermined thickness cover pair of cleaved facets); and a reflective coating layer formed directly over at least one of the irradiated passivation layers (Fig 1B-8, 16: a reflecting coating/HR formed over one of the passivation layers; See also Col 10: 14-25).  The claim further requires each irradiated passivation layer  therefore, providing a pair of conditioned, irradiated passivation layers.  Charache et al. ‘291 did not explicitly state the above.  However, Charache et al. ‘291 did shows and disclose of the equivalent passivation layer pairs with thickness, and the well-known used of light, current irradiation etc. for the facet (Fig 16: 52/62 passivation layer).  Therefore, it is within one skill in the art recognize Charache et al. ‘291 having a homogeneous passivation structure with a thickness to provide irradiated passivation layer (Fig 16: 60/61, 62/63, 50/51, 52/53 ).   
Hu et al. ‘409 of analogous art shows and discloses passivation of semiconductor laser facets with a pair of passivation layers to cover the cleaved facets, where the facets are coating by the passivation layer without an intervening oxide (TITLE; Abstract; Fig 1, 3; consequentially equivalent as a homogeneous structure per remark filed 12/20/21).   Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Charache et al. ‘291 the homogenous structure pair without intervening oxide as taught or suggested by Hu et al. ‘409, for the benefit of having homogenous passivation structure (Col 2: 5-35). 
Allowable Subject Matter
5.	Claims 3, 4, 9, 10 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 9:
wherein each irradiated passivation layer of the pair of irradiated passivation layers comprise a homogenous material selected from the group consisting of: silicon, germanium, . (Col 2: 60-65 passivating includes Si; See also Col 9-15).
Claims 4, 10: 
wherein the reflective coating layer is formed of a material selected from the group consisting of: silicon, germanium, gallium arsenide, silicon oxide, silicon nitride, aluminum oxide, titanium oxide, aluminum nitride and tantalum oxide (Col 3: 1-10 anti-reflection coating SiO2; SiN; See also Col 6: 5-10; Col 9-10).
Response to Arguments
6.	Applicant’s arguments with respect to claims 1-12 have been considered but are moot in view of new ground(s) of rejection.  Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action.  
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dimitrov et al. (US 8,277,877) shows and discloses method for applying protective laser facet coating (TITLE ; Abstract ; Fig 2-5).
	Chand (US 5,665,637) shows and discloses passivated faceted semiconductor laser (TITLE;  Fig 1).
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
				COMMUNICATION
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828